DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Interpretation under 35 USC 112(f)
* 	Examiner notes that limitations, e.g., in Claim 16, reciting means+plus function language and intervening claims thus invoke 35 USC 112(f) and same claims are examined accordingly in view of Applicants’ Figs. 1, 2, 4-6 and related description in the specification, e.g., at paras. 9, 21-27 et seq. 
Claim Rejections - 35 USC ' 103 

*	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
*	 Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over ILANI et al. (USPGPub No. 20180091172) and BERMAN  et al. (USPGPub No. 20210344356).
As per Claims 1, 8, 16, ILANI substantially discloses, in Figure 1,  non-volatile memory (NVM) {e.g., para. 27};  a controller {Fig. 1: block 130}; {e.g., ILANI ‘s paras. 17, 60} decoder {Fig. 1: block 136} logic interconnected via I/O {Fig. 1: block 170}for outputting {e.g., ILANI ‘s paras. 17, 60} decoded data wherein same {e.g., ILANI ‘s paras. 17, 60} decoding logic may perform joint {e.g., ILANI ‘s paras. 17, 60} decoding{e.g., ILANI ‘s paras. 17, 64}. 

    PNG
    media_image1.png
    596
    451
    media_image1.png
    Greyscale

Not specifically described in detail, though suggested at para. 4, in ILANI is the step whereby the coding routine may be implemented via statistics-aided coding algorithm. 
However BERMAN et al., in an analogous art, discloses a “Mobile data storage,” wherein such techniques are described {See BERMAN et al., Id., para. 0084] :”Block agent 620 may receive a WL voltage vector as input and output a block policy (i.e., for a target WL to program). The wordline agent 625 may receive a constrained vector and the block policy and output a wordline policy (i.e., for a target level to program). The level agent 630 may receive the wordline policy and output a level policy (including programming parameters such as an inhibit vector and pulse magnitude). The level agent 630 may also provide an error statistics vector to the wordline agent 625.”}Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the procedure in ILANI by including therein a coding technique as taught by BERMAN et al., because such modification would provide the procedure disclosed in ILANI with an optimized data processing technique whereby “0102] Thus, a constrained coding scheme may set a constraint that restricts the usage of certain bit patterns that are more likely to cause interference when reading data from the memory device. The constraints may be applied to bits in a wordline, and may also be applied across wordlines. [0103] According to the present disclosure, constrained coding may be to mitigate inter-pillar. Inter-pillar interference refers to the interference between neighboring cell pillars.” {See BERMAN et al., paras. 102-103.}
As per Claims:
2, ILANI/BERMAN discloses data storage device of claim 1, wherein the {e.g., ILANI ‘s paras. 17, 64} joint data statistics module is further configured to create an data histogram {e.g.,  BERMAN’s para. 116: model} based on the first and second data statistics.
3, ILANI/BERMAN discloses  data storage device of claim 1, wherein the controller is configured to receive a third codeword, the first codeword, the second codeword, and the third codeword each being assigned to one of the plurality of {e.g., ILANI ‘s paras. 17, 60} decoders based on a {e.g.,  BERMAN’s paras. 98, 125:  error detection via syndrome computation} syndrome weight or a bit error rate .
4, ILANI/BERMAN discloses  data storage device of claim 1, wherein the first codeword and second codeword are substantially {e.g.,  BERMAN’s para. 30: similar/equal} similar, and wherein the first data statistics are updated by the second data statistics in the {e.g., ILANI ‘s paras. 17, 64} joint data statistics module.
5, ILANI/BERMAN discloses  data storage device of claim 4, wherein the first {e.g., ILANI ‘s paras. 17, 60} decoder stores the first data statistics, and wherein the controller is configured to receive a third codeword, the third codeword being assigned to the first {e.g., ILANI ‘s paras. 17, 60} decoder based on the {e.g., ILANI ‘s paras. 17, 64} joint data statistics, and the first {e.g., ILANI ‘s paras. 17, 60} {e.g., ILANI ‘s paras. 17, 60} decoder providing the third codeword to one of the plurality of {e.g., ILANI ‘s paras. 17, 60} decoders based on the first data statistics.
6, ILANI/BERMAN discloses  data storage device of claim 1, wherein each {e.g., ILANI ‘s paras. 17, 60} decoder of the plurality of {e.g., ILANI ‘s paras. 17, 60} {e.g., ILANI ‘s paras. 17, 60} decoders are comprised of one of a tier 1 {e.g., ILANI ‘s paras. 17, 60} decoder, a tier 2 {e.g., ILANI ‘s paras. 17, 60} decoder, and a tier 3 {e.g., ILANI ‘s paras. 17, 60} decoder.
7, ILANI/BERMAN discloses  data storage device of claim 6, wherein the controller is configured to receive a third codeword, the third codeword being assigned to one of the tier 1 {e.g., ILANI ‘s paras. 17, 60} decoder, the tier 2 {e.g., ILANI ‘s paras. 17, 60} decoder, and the tier 3 {e.g., ILANI ‘s paras. 17, 60} decoder based on the {e.g.,  BERMAN’s para. 98:  error detection via syndrome computation} syndrome weight or the bit error rate.
9, ILANI/BERMAN discloses  controller of claim 8, wherein each {e.g., ILANI ‘s paras. 17, 60} decoder of the plurality of {e.g., ILANI ‘s paras. 17, 60} decoders comprises one of a tier 1 {e.g., ILANI ‘s paras. 17, 60} decoder, a tier 2 {e.g., ILANI ‘s paras. 17, 60} decoder, and a tier 3 {e.g., ILANI ‘s paras. 17, 60} decoder.
10, ILANI/BERMAN discloses  controller of claim 9, wherein the method performable by the processor further comprises receiving a second codeword from one or more of the NVMs, and assigning the second codeword to one of the plurality of {e.g., ILANI ‘s paras. 17, 60} decoders based on a syndrome { BERMAN’s para. 98:  error detection via syndrome computation} weight or a bit error rate.
11, ILANI/BERMAN discloses  controller of claim 10, wherein the method performable by the processor further comprises wherein each one of the plurality of {e.g., ILANI ‘s paras. 17, 60} decoders locally maintains data statistics, and provides data statistics to the {e.g., ILANI ‘s paras. 17, 64} joint statistics module.
12, ILANI/BERMAN discloses  controller of claim 11, wherein the method performable by the processor further comprises assigning the second codeword to one of the plurality {e.g., ILANI ‘s paras. 17, 60} decoders based on locally maintained data statistics.
13, ILANI/BERMAN discloses  controller of claim 12, wherein the method performable by the processor further comprises wherein a statistical mismatch is detected between locally maintained data statistics and the {e.g., ILANI ‘s paras. 17, 64} joint statistics module.
14, ILANI/BERMAN discloses  controller of claim 13, wherein the method performable by the processor further comprises wherein one of the {e.g., ILANI ‘s paras. 17, 64} joint statistics module and locally maintained data statistics each comprise a {e.g.,  BERMAN’s para. 116: model} histogram.
15, ILANI/BERMAN discloses  controller of claim 14, wherein the method performable by the processor further comprises wherein {e.g.,  BERMAN’s para. 30: similar/equal} newer ones of the data statistics are weighted as more relevant than older ones of the data statistics.
17, ILANI/BERMAN discloses  system of claim 16, wherein the method further comprises generating a second data statistic at the second {e.g., ILANI ‘s paras. 17, 60} decoder means, and updating the {e.g., ILANI ‘s paras. 17, 64} joint data statistics module based on the second data statistics.
18, ILANI/BERMAN discloses  system of claim 17, wherein the second data statistic is weighted as more relevant than {e.g.,  BERMAN’s para. 30: similar/equal} the data statistics.
19, ILANI/BERMAN discloses  system of claim 16, wherein each one of the plurality of {e.g., ILANI ‘s paras. 17, 60} decoder means is configured to provide data statistics to the {e.g., ILANI ‘s paras. 17, 64} joint data statistics module.
20, ILANI/BERMAN discloses  system of claim 19, wherein assignment of subsequent codewords from the NVM means to one of the plurality of {e.g., ILANI ‘s paras. 17, 60} decoder means is based on the {e.g.,  BERMAN’s para. 98:  error detection via syndrome computation} syndrome weight or the bit error rate.
****	
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure, e.g.: (USP No. 10613927) to Symons discloses method for data encoding and recovery using error correction coding (ECC) techniques, wherein “ [The] values of  joint probabilities in table 300 may be constructed for any memory page or codeword being read, with no or little overhead on the normal read process if a soft read were being performed in any case in order to } decode the data, or with the overhead of just two soft reads if correct data were successfully decoded with a single hard read, the  values of joint probabilities in table 300 are calculated by probability  statistics generator 137 and passed to MI generator 140. …”  

Contact Information
*	When amending the claims, Applicants are respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
*	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guy J. Lamarre, P.E., whose telephone number is (571) 272-3826. The examiner can normally be reached on Monday to Friday from 7:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached at (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Guy J Lamarre/
Primary Examiner, Art Unit 2112